Citation Nr: 1116461	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for vision problems.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

In June 2009, the Board reopened and remanded the issue of entitlement to service connection for vision problems for further evidentiary development.  The case was returned to the Board and again remanded for further evidentiary development in May 2010.  The requested development was completed and the case has now been returned to the Board for further appellate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served as an artillery cannoneer, which would have exposed him to smoke and particulates.  

2.  Lay evidence from the Veteran and his comrades establish that the Veteran had trouble with his eyes during service, including red, inflamed eyes for which he sought medical treatment.  

3.  The only medical opinions of record indicate that the Veteran's current eye disability is related to his military service.  

CONCLUSION OF LAW

The criteria for establishing service connection for vision problems (diagnosed as corneal scarring and ectropion) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  In light of the fully favorable determination in this case, no further discussion of VCAA compliance is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board notes that it has been shown that the Veteran's service treatment records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Service personnel records reflect that the Veteran served as a cannoneer during service.  

The Veteran asserts that his current eye disability stems from exposure to smoke and particles created when firing a 105 millimeter Howitzer during service.  He has submitted 3 statements from service comrades in support of this assertion.  Mr. RW indicated that the Veteran served in the gun battery position closest to the smoke and fumes and that the Veteran's eyes would often become red and inflamed.  The Veteran complained to RW about the pain this caused, and RW noted that the Veteran was treated by the medics many times.  Mr. BC indicated that many people he served with had trouble with their eyes due to powder smoke and artillery concussions.  He also remembered that the Veteran was in the position closest to the smoke.  Mr. JA indicated that he observed the Veteran with inflamed eyes, and being treated by medics.  He noted that the Veteran was the man who fired the gun and was exposed to a lot of fumes and smoke from the gun powder and shells.  

The Veteran and his service comrades are competent to report observable symptoms, such as red, inflamed eyes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board has no reason to doubt the credibility of the Veteran, RW, BC, or JA, and their statements are consistent with the Veteran's military occupational specialty of cannoneer.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran was exposed to smoke and particulates during completion of his duties as a cannoneer, and that he had red, inflamed eyes during service for which he sought medical attention.  Thus, the remaining question is whether the Veteran's currently diagnosed eye disabilities are related to these events during service.  

The Veteran was seen for a VA ophthalmology consultation in February 2010.  The optometrist noted a review of the Veteran's claims file.  The Veteran complained of suffering from eye problems in service related to exposure to fumes and foreign bodies while a gunner, as well as exposure to explosions.  The Veteran reported numerous treatments for these symptoms, often with a "mercurial salve."  The optometrist also referenced other evidence in the claims file, including the statements from the Veteran's service comrades noted above and private treatment records reflecting treatment for eye problems beginning in January 1967.  The private treatment records reflect diagnoses of bilateral pterygium, corneal ulcer left eye, and corneal erosions in 1967.  

According to the optometrist, mercury oxide ointment was used years ago to treat conjunctivitis thus the history of eye irritation and/or chronic conjunctivitis while in service was in his opinion likely.  The optometrist also noted that while pterygia has been linked to ultraviolet exposure, chronic eye irritation has been implicated.  Thus, he noted that exposure to the environment described by the Veteran during service was a risk factor for the development of the eye condition.  The optometrist noted that the Veteran had suffered a number of corneal ulcers and now has peripheral corneal scarring and pannus which is consistent with exposure that occurs from ectropion (eversion of the eyelid).  The Veteran has had multiple surgeries for ectropion.  In the optometrist's opinion it is at least as likely as not that the current eye condition is related to military service.

A VA examination was performed in January 2011 by the same optometrist who offered his opinion in February 2010.  After review of the record and examination of the Veteran, the optometrist again opined that it is at least as likely as not that the Veteran's eye condition, diagnosed as corneal scarring and ectropion, is associated with his military service.  It was noted that the Veteran's service records were not available due to fire so the optometrist was taking as fact that the Veteran had chronic conjunctivitis while in the service.  He provided further rationale that was similar to that provided in February 2010.    

In summary, based on the lay statements of record the VA optometrist opined that it is likely that the Veteran had chronic conjunctivitis during service.  As noted above, the Board is accepting the lay statements as credible.  The examiner then went on to explain that the chronic irritation/conjunctivitis is a risk factor for the pterygium diagnosed in January 1967.  Based on this history, and the current eye condition, the optometrist opined that the Veteran's current corneal scarring and ectropion are at least as likely as not related to his military service.  This opinion has a clearly stated rationale and is supported by the evidence of record, thus it is afforded high probative weight.  There is no other opinion regarding the etiology of the current eye disability contained in the claims file.  

Given the above, the Board finds that service connection for vision problems (diagnosed as corneal scarring and ectropion) is warranted.  


ORDER

Entitlement to service connection for vision problems (diagnosed as corneal scarring and ectropion) is granted.  




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


